Name: Commission Regulation (EEC) No 3898/87 of 23 December 1987 concerning the stopping of fishing for anglerfish by vessels flying the flag of Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 365/62 24. 12. 87Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3898/87 of 23 December 1987 concerning the stopping of fishing for anglerfish by vessels flying the flag of Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities (*), and in particular Article 1 1 (3) thereof, Whereas CouncilRegulation (EEC) No 4034/86 of 22 December 1986, fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1987 and certain conditions under which they may be fished (2), as last amended by Regulation (EEC) No 3545/87 (3), provides for anglerfish quotas for 1987 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches on stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of anglerfish in the waters of ICES divisions VIIIc, IX, X ; CECAF 34.1.1 (EC zone) by vessels flying the flag of Portugal or registered in Portugal have reached the quota allocated for 1987 ; HAS ADOPTED THIS REGULATION : Article 1 Catches of anglerfish in the waters of ICES divisions VIIIc, IX, X ; CECAF 34.1.1 (EC zone) by vessels flying the flag of Portugal or registered in Portugal are deemed to have exhausted the quota allocated to Portugal for 1987. Fishing for anglerfish in the waters of ICES divisions VIIIc, IX, X ; CECAF 34.1.1 (EC zone) by vessels flying the flag of Portugal or registered in Portugal is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovemen ­ tioned vessels after the date of entry into force of this Regulation . Article 2 This regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29. 7 . 1987, p . 1 . (2) OJ No L 376, 31.12. 1986, p.39 . 0 OJ No L 337, 27. 11 . 1987, p . 7 .